    Case: 1:17-md-02804-DAP Doc #: 2908 Filed: 11/05/19 1 of 14. PageID #: 429341




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


    IN RE: NATIONAL PRESCRIPTION                                      MDL No. 2804
          OPIATE LITIGATION
                                                                   Case No. 17-md-2804
    THIS DOCUMENT RELATES TO ALL
               CASES                                              Hon. Dan Aaron Polster



              CERTAIN DEFENDANTS’ POSITION STATEMENT REGARDING
                   SELECTIVE REMAND TO TRANSFEROR COURTS

          The Court has set for November 6, 2019, a case management conference regarding “next

steps” in this MDL following the settlement of the Track 1 trial by the non-severed defendants.1

In advance of that conference, the Court (through Special Master Cohen) advised the parties to

meet and confer to attempt to reach agreement on several open items, including a plan for

selective remand of cases out of the MDL and for other pending motions to dismiss.

          For the past six months, our understanding of what the Court expected, based upon

extended and repeated discussions with court-appointed Special Master McGovern, was for the

parties to identify a small number of cases that would immediately be remanded to the transferor

courts for all purposes, including case-specific discovery, motions and trial. On October 31,

2019, certain defendants submitted such a proposal to Plaintiffs and Special Master McGovern.

Plaintiffs did not meet and confer with defendants about defendants’ proposal, and instead

submitted to the Special Masters and the Court a proposal that is fundamentally inconsistent with




1
    The severed and non-settling defendants will submit their own proposal regarding Track 1-B.


US 167015153v6                                        1
    Case: 1:17-md-02804-DAP Doc #: 2908 Filed: 11/05/19 2 of 14. PageID #: 429342



immediate remand of any cases to the transferor courts for all purposes.

         In light of the foregoing, certain defendants (“Defendants”)2 hereby submit their

proposed plan for selective remand, consistent with their proposal to Plaintiffs. Unlike

Plaintiffs’ proposal, Defendants’ proposal is consistent with the parties’ and Special Master

McGovern’s understanding that cases would be remanded for all purposes, including discovery

and pre-trial rulings, in order to facilitate the efficient resolution of additional bellwether claims.

         Defendants respectfully submit that the Court should adopt Defendants’ proposal for the

reasons explained below. If the Court elects to give serious consideration to Plaintiffs’ proposal,

notwithstanding its noncompliance with the directions provided by the Special Master,

Defendants reserve their rights to withdraw this proposal, present a different proposal, and/or

object to any Suggestion of Remand submitted by the Court to the JPML.3

                                       DEFENDANTS’ PROPOSAL

I.       Cases Selected for Remand

         A.      The Court would immediately file a Suggestion of Remand to the JPML to



2
  Defendants Allergan plc (appearing specially), Allergan Finance, LLC (f/k/a/ Actavis, Inc. f/k/a Watson
Pharmaceuticals, Inc.), Allergan Sales, LLC, and Allergan USA, Inc., Endo Pharmaceuticals Inc., Endo
Health Solutions Inc., Par Pharmaceutical Companies, Inc. and Par Pharmaceutical, Inc., Janssen
Pharmaceuticals, Inc., Johnson & Johnson, Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals,
Inc., and Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc., Mallinckrodt
LLC and SpecGx LLC, Cephalon, Inc., Teva Pharmaceuticals USA, Inc., Watson Laboratories, Inc.,
Actavis LLC, Actavis Pharma, Inc. f/k/a Watson Pharma, Inc., Warner Chilcott Company, LLC, Actavis
South Atlantic LLC, Actavis Elizabeth LLC, Actavis Mid Atlantic LLC, Actavis Totowa LLC, Actavis
Kadian LLC, Actavis Laboratories UT, Inc. f/k/a Watson Laboratories, Inc.-Salt Lake City, and Actavis
Laboratories FL, Inc., f/k/a Watson Laboratories, Inc.-Florida, Noramco, Inc., AmerisourceBergen Drug
Corporation and AmerisourceBergen Corporation, Cardinal Health, Inc., McKesson Corporation, Anda,
Inc., Henry Schein, Inc., Kroger Co., Kroger Limited Partnership I, Kroger Limited Partnership II, H. D.
Smith, LLC, H. D. Smith Holdings, LLC (appearing specially), and H. D. Smith Holding Company
(appearing specially). Specially appearing defendant Allergan plc, an Irish holding company, expressly
reserves all defenses, including related to service and personal jurisdiction.
3
  Defendants object to this process and expressly reserve all rights and objections regarding the process
and case selection. Defendants have participated in this process and make this proposal only at the
Court’s urging but with full reservation of all rights and objections.


US 167015153v6                                      2
    Case: 1:17-md-02804-DAP Doc #: 2908 Filed: 11/05/19 3 of 14. PageID #: 429343



         transfer back to its original transferor Court for further proceedings and trial the

         following case:

                 1.     City of Chicago, Illinois v. Purdue Pharma L.P., Case No. 17-OP-45169

                 (N.D. Ohio) (“Chicago-I”).

         B.      The Court also would immediately file a Suggestion of Remand to the JPML to

         transfer back to its original transferor Court for further proceedings and trial the

         following case:

                 1.     City of Chicago, Illinois v. Cardinal Health, Inc., No. 18-OP-45281

                 (N.D. Ohio) (“Chicago-II”).4

         C.      The Court would similarly immediately file a Suggestion of Remand to the JPML

         to transfer back to their original transferor Court for further proceedings and trial the

         following two cases, previously designated by this Court as “Track Two,”

                 1.     The Cabell County Commission, West Virginia v. AmerisourceBergen

                 Drug Corp., Case No. 17-OP-45053 (N.D. Ohio) (“Cabell County”).

                 2.     City of Huntington, West Virginia v. AmerisourceBergen Drug Corp.,

                 Case No. 17-OP-45054 (N.D. Ohio) (“City of Huntington”).5

         D.      The Court will file a Suggestion of Remand to the JPML to transfer back to its

         original transferor Court for further proceedings and trial one Sovereign Indian Tribe case

         selected by the parties no later than November 29, 2019 under the following procedure:

                 1.     The case must be a case that was originally filed in federal court. As a


4
  Chicago-I names as defendants certain opioid manufacturers; Chicago-II names as defendants certain
opioid distributors. Defendants consent to (a) reassignment of Chicago-II to the judge to whom Chicago-
I was originally assigned, upon remand to the transferor court, and (b) coordination of Chicago-I and
Chicago-II before that judge for pre-trial purposes/discovery but reserve all rights as to any trial.
5
  Upon remand to the transferor court, Defendants will consent to coordination of Cabell County and City
of Huntington for pre-trial purposes/discovery but reserve all rights as to the structure of any trial.


US 167015153v6                                     3
 Case: 1:17-md-02804-DAP Doc #: 2908 Filed: 11/05/19 4 of 14. PageID #: 429344



                 condition to selection and remand, the parties agree that plaintiff shall not file a

                 motion to remand to state or tribal court.

                 2.     By no later November 22, 2019, Defendants shall propose four (4)

                 Sovereign Indian Tribe cases for potential remand pursuant to the criteria above.

                 3.     By no later than November 29, 2019, Plaintiffs’ Steering Committee shall

                 inform the Court of one (1) Sovereign Indian Tribe Case selected from the list of

                 four (4) such cases identified pursuant to this Order.

        E.       Pursuant to the above Suggestion of Remand process, this Court, and the assigned

        discovery Special Master, shall no longer have subject matter jurisdiction over these

        cases. All pretrial and trial proceedings will be overseen by the original transferor

        Court(s). Upon transfer of these remand cases back to their original transferor Court(s),

        those Courts will enter case management orders for future pretrial proceedings, and set

        trial dates in accordance with the Courts availability.

        F.       As a condition of remand to the transferor court(s), plaintiffs in the remand cases

        agree that any dismissal of a case or named defendant shall be with prejudice.

II.     Other Cases

        A.       In light of the ongoing work in this MDL on settlement, the NAS class

        certification motion, the remanded cases above, and the extensive and ongoing state court

        proceedings, the Court will not remand any additional cases before June 2021. In the

        interim, the parties shall meet and confer over a selection methodology.

        B.       The Track 1B cases shall be subject to a separate order of the Court.

III.    Pending Motions to Dismiss

        A.       The Court should dismiss, without prejudice, any pending motions to dismiss

        previously filed pursuant prior to CMOs. These cases may be considered for remand


US 167015153v6                                      4
    Case: 1:17-md-02804-DAP Doc #: 2908 Filed: 11/05/19 5 of 14. PageID #: 429345



         selection, and any motions to dismiss shall be filed in the transferor court and only after

         any rulings on a motion to amend under FRCP 15.


                           DISCUSSION OF DEFENDANTS’ PROPOSAL

         For the reasons explained below, Defendants’ proposed procedures for the selection and

management of cases for selective remand is manageable, fair to the parties, and consistent with

Special Master McGovern’s prior instructions.

         A.      Number of Cases

         Under Defendants’ proposal, a total of five cases (or three “case families”) will be

remanded for discovery and trial. In addition, approximately 8-10 opioid cases are currently

scheduled for trial in state courts in 2020. Accordingly, Defendants respectfully submit that it

would be unduly burdensome, and ultimately counter-productive, to remand more than these

three “case families” at this time.

         Discovery in each of the three case families is likely to be extensive. While Plaintiffs

took substantial discovery of certain defendants in connection with Track 1, substantial

discovery of the plaintiffs will need to be completed in each case. No discovery whatsoever has

yet occurred with respect to these plaintiffs’ alleged injuries (and the causal connection between

those injuries and defendants’ alleged conduct). Simultaneously conducting discovery in three

separate jurisdictions will impose substantial burdens on counsel for both plaintiffs and

defendants. Increasing the number of cases even further is likely ultimately to delay trial

because the parties may struggle to complete their discovery obligations in a timely manner, as

already occurred in the case of the City of Cleveland.6


6
 Plaintiffs’ proposal to try the City of Cleveland’s claims against certain defendants in the first quarter of
2020 is, for this reason, wildly unrealistic. Even if Cleveland had now completed its document


US 167015153v6                                        5
 Case: 1:17-md-02804-DAP Doc #: 2908 Filed: 11/05/19 6 of 14. PageID #: 429346



        B.       Immediate Remand

        The Court instructed the parties to meet and confer regarding a plan for the selective

remand of certain cases, in order to expedite the trial of additional bellwether cases by leveraging

the resources of multiple courts. Defendants respectfully submit that this goal is best achieved

by the immediate remand of the selected cases. If selective remand is in fact appropriate and

necessary at this juncture, then the transferor courts should manage the cases post-remand,

including making case-specific discovery and pretrial rulings.

        There is little or no efficiency to be gained by having this Court supervise jurisdiction-

specific discovery. In connection with the Track 1 cases, plaintiffs have already taken

substantial discovery relating to defendants’ policies and procures. The principal focus of the

discovery that remains to be completed is jurisdiction-specific, and focuses on (i) each

defendants’ conduct in the relevant jurisdiction, and (ii) the harms alleged suffered by each

plaintiff. These issues could likely be addressed more expeditiously if the resources of three

separate courts are brought to bear. And local courts may be better positioned to decide issues

that turn, in substantial part, on factors such as regional geography and the local government

entities that will be the focus of discovery.

        Moreover, a federal court located within the state to which a case is remanded is likely to

have greater familiarity with that state’s statutory and common law. For this reason, too,

efficiency considerations counsel in favor of an immediate remand, to allow local courts to

decide dispositive motions.




production, which defendants do not concede, many fact depositions will need to be reopened. In
addition, no expert discovery has taken place in that case a process that would alone take many months to
complete.


US 167015153v6                                      6
    Case: 1:17-md-02804-DAP Doc #: 2908 Filed: 11/05/19 7 of 14. PageID #: 429347



         C.      Non-Severance of Parties

         Defendants respectfully submit that any plan for the remand of selective claims should

not involve the severance of any defendants or causes of actions. Of course, plaintiffs are

entitled to dismiss defendants or claims from any cases with prejudice; but absent dismissal

Defendants believe that cases should be remanded back to the transferor court in the entirety, so

that the transferor court can manage its own docket based on the full case pending in its

jurisdiction. Any severance decisions should be made by the transferor trial court, likely no

earlier than after the completion of fact and expert discovery so that the particular circumstances

of the case can be taken into account.

         The selective severance of only certain defendants for remand is inefficient and

jeopardizes the severed defendants’ due process rights. This Court has made clear that the

duplication of discovery should be kept to a minimum. See, e.g., CMO 1. Selectively severing

only a subset of defendants, however, would inevitably lead to massive duplication and

inefficiency. If, for example, plaintiffs were to proceed against only the distributor defendants in

the West Virginia cases, then myriad city and county officials would almost certainly need to be

deposed twice: once in connection with the claims against distributors, and a second time in

connection with claims against the manufacturer and/or pharmacy defendants.

         In addition, the law of many states does not allow defendants to assert claims for

contribution or indemnity at trial against absent parties. Accordingly, remanding claims against

only a subset of defendants may jeopardize the due process rights of those defendants to seek

contribution from co-defendants.7


7
 Defendants also oppose the Letter to Judge Polster, Dkt. 2899, filed on the public docket contrary to the
Court’s instruction—from counsel for West Boca Medical Center, which (without the support of the PEC)
proposes remanding only part of one case and would combine a hospital case and a Tribe case.


US 167015153v6                                      7
 Case: 1:17-md-02804-DAP Doc #: 2908 Filed: 11/05/19 8 of 14. PageID #: 429348



        D.       City of Chicago

        Although the parties agree on little, they appear to agree that the Chicago I case should

be remanded. Defendants respectfully submit that, in the interests of efficiency, the proposed

remand should encompass the City’s claims against both distributors and manufacturers.

        E.       Cleveland and Akron

        The City of Cleveland was unable to keep pace with discovery, and its systematic failures

required the Court to remove Cleveland from Track 1. Due in part to Cleveland’s discovery

failures, this Court previously ordered that the trial of Akron’s and Cleveland’s claims “shall not

occur before the trial of the claims of the Track Two Bellwethers (as defined in docket no.

1218).” Dkt. No. 1392. In order to ensure compliance with the Court’s order, Defendants’

proposal does not contemplate a trial of Cleveland’s or Akron’s claims in the near term.




Defendants opposes severance of any subset of claims or defendants, but the West Boca Medical Center
and Seminole proposal would create even more duplication and inefficiency by including only certain
defendants from within a defendant group. Moreover, this proposal is directly contrary to the guidance of
the court that no third party payor or hospital cases be part of the selective remand proposal.


US 167015153v6                                      8
 Case: 1:17-md-02804-DAP Doc #: 2908 Filed: 11/05/19 9 of 14. PageID #: 429349




 Dated: November 5, 2019                   /s/ Jonathan L. Stern
                                           Jonathan L. Stern
                                           ARNOLD & PORTER KAYE SCHOLER LLP
                                           601 Massachusetts Ave., NW
                                           Washington DC 20001
                                           Phone: (202) 942-5000
                                           Fax: (202) 942-5999
                                           Jonathan.Stern@arnoldporter.com

                                           Andrew K. Solow
                                           ARNOLD & PORTER KAYE SCHOLER LLP
                                           250 West 55th Street
                                           New York, New York 10019-9710
                                           Phone: (212) 836-7740
                                           Fax: (212) 836-6776
                                           Andrew.Solow@arnoldporter.com

                                           Sean Morris
                                           ARNOLD & PORTER KAYE SCHOLER LLP
                                           44th Floor
                                           777 South Figueroa Street
                                           Los Angeles, CA 90017-5844
                                           Phone: (213) 243-4222
                                           Fax: (213) 243-4199
                                           Sean.Morris@arnoldporter.com

                                           Attorney for Defendants Endo Pharmaceuticals
                                           Inc., Endo Health Solutions Inc., Par
                                           Pharmaceutical Companies, Inc. and Par
                                           Pharmaceutical, Inc.

                                           /s/ Carole S. Rendon
                                           Carole S. Rendon
                                           BAKER & HOSTETLER LLP
                                           Key Tower 127 Public Square, Suite 2000
                                           Cleveland, OH 44114-1214
                                           Telephone: (216) 621- 0200
                                           Fax: (216) 696-0740
                                           crendon@bakerlaw.com

                                           Counsel for Defendants Endo Health Solutions Inc.
                                           and Endo Pharmaceuticals Inc.; Par
                                           Pharmaceutical, Inc., and Par Pharmaceutical
                                           Companies, Inc.




US 167015153v6                         9
Case: 1:17-md-02804-DAP Doc #: 2908 Filed: 11/05/19 10 of 14. PageID #: 429350



                                           Co-Liaison Counsel for the Manufacturer
                                           Defendants

                                           /s/Donna M. Welch________________________
                                           Donna M. Welch, P.C.
                                           KIRKLAND & ELLIS LLP
                                           300 North LaSalle
                                           Chicago, IL 60654
                                           Tel: (312) 862-2000
                                           donna.welch@kirkland.com

                                           Attorney for Defendants Allergan plc (appearing
                                           specially), Allergan Finance, LLC (f/k/a/ Actavis,
                                           Inc. f/k/a Watson Pharmaceuticals, Inc.), Allergan
                                           Sales, LLC, and Allergan USA, Inc.

                                           /s/ Charles C. Lifland____
                                           Charles C. Lifland
                                           clifland@omm.com
                                           Sabrina H. Strong
                                           sstrong@omm.com
                                           O’MELVENY & MYERS LLP
                                           400 S. Hope Street
                                           Los Angeles, CA 90071
                                           Telephone: (213) 430-6000
                                           Facsimile: (213) 430-6407

                                           Daniel Petrocelli
                                           dpetrocelli@omm.com
                                           Amy R. Lucas
                                           alucas@omm.com
                                           O’MELVENY & MYERS LLP
                                           1999 Avenue of the Stars 8th Floor
                                           Los Angeles, CA 90067
                                           Telephone: (310) 553-6700
                                           Facsimile: (310) 553-6779

                                           Attorneys for Defendants Janssen
                                           Pharmaceuticals, Inc., Johnson &
                                           Johnson, Janssen Pharmaceutica, Inc.
                                           n/k/a Janssen Pharmaceuticals, Inc., and
                                           Ortho-McNeil-Janssen Pharmaceuticals,
                                           Inc. n/k/a Janssen Pharmaceuticals, Inc.

                                           /s/ Brien O’Connor
                                           Brien T. O’Connor



US 167015153v6                        10
Case: 1:17-md-02804-DAP Doc #: 2908 Filed: 11/05/19 11 of 14. PageID #: 429351



                                           Andrew J. O’Connor
                                           ROPES & GRAY LLP
                                           Prudential Tower
                                           800 Boylston Street
                                           Boston, MA 02199-3600
                                           (617) 235-4650
                                           brien.o’connor@ropesgray.com
                                           andrew.o’connor@ropesgray.com
                                           Counsel for Defendants
                                           Mallinckrodt LLC and SpecGx LLC

                                           /s/ Steven A. Reed
                                           Eric W. Sitarchuk
                                           Steven A. Reed
                                           Rebecca J. Hillyer
                                           MORGAN, LEWIS & BOCKIUS LLP
                                           1701 Market St.
                                           Philadelphia, PA 19103-2921
                                           Tel: (215) 963-5603
                                           eric.sitarchuk@morganlewis.com
                                           steven.reed@morganlewis.com
                                           rebecca.hillyer@morganlewis.com

                                           Wendy West Feinstein
                                           MORGAN, LEWIS & BOCKIUS LLP
                                           One Oxford Centre, Thirty-Second Floor
                                           Pittsburgh, PA 15219-6401
                                           Tel: (412) 560-3300
                                           wendy.feinstein@morganlewis.com

                                           Attorneys for Cephalon, Inc., Teva
                                           Pharmaceuticals USA, Inc., Watson Laboratories,
                                           Inc., Actavis LLC, Actavis Pharma, Inc. f/k/a
                                           Watson Pharma, Inc., Warner Chilcott Company,
                                           LLC, Actavis South Atlantic LLC, Actavis
                                           Elizabeth LLC, Actavis Mid Atlantic LLC, Actavis
                                           Totowa LLC, Actavis Kadian LLC, Actavis
                                           Laboratories UT, Inc. f/k/a Watson Laboratories,
                                           Inc.-Salt Lake City, and Actavis Laboratories FL,
                                           Inc., f/k/a Watson Laboratories, Inc.-Florida.

                                           /s/ Daniel G. Jarcho
                                           Daniel G. Jarcho
                                           D.C. Bar No. 391837
                                           ALSTON & BIRD LLP
                                           950 F Street NW



US 167015153v6                        11
Case: 1:17-md-02804-DAP Doc #: 2908 Filed: 11/05/19 12 of 14. PageID #: 429352



                                           Washington, DC 20004
                                           Telephone: (202) 239-3254
                                           Facsimile: (202) 239-333
                                           E-mail: daniel.jarcho@alston.com

                                           Cari K. Dawson
                                           Georgia Bar No. 213490
                                           Jenny A. Hergenrother
                                           Georgia Bar No. 447183
                                           ALSTON & BIRD LLP
                                           1201 West Peachtree Street NW
                                           Atlanta, GA 30309
                                           Tel.: (404) 881-7000
                                           Fax: (404) 881-7777
                                           E-mail: cari.dawson@alston.com
                                           E-mail: jenny.hergenrother@alston.com

                                           Counsel for Defendant
                                           Noramco, Inc.

                                           /s/ Geoffrey E. Hobart
                                           Geoffrey E. Hobart
                                           Mark H. Lynch
                                           Christian J. Pistilli
                                           COVINGTON & BURLING LLP
                                           One CityCenter
                                           850 Tenth Street, N.W.
                                           Washington, DC 20001
                                           Tel: (202) 662-5281
                                           ghobart@cov.com
                                           mlynch@cov.com
                                           cpistilli@cov.com

                                           Counsel for McKesson Corporation

                                           s/ Robert A. Nicholas
                                           Robert A. Nicholas
                                           Shannon E. McClure
                                           Reed Smith LLP
                                           Three Logan Square
                                           1717 Arch Street, Suite 3100
                                           Philadelphia, PA 19103
                                           Tel: (215) 851-8100
                                           Fax: (215) 851-1420
                                           rnicholas@reedsmith.com
                                           smcclure@reedsmith.com



US 167015153v6                        12
Case: 1:17-md-02804-DAP Doc #: 2908 Filed: 11/05/19 13 of 14. PageID #: 429353




                                           Counsel for AmerisourceBergen Drug Corporation
                                           and AmerisourceBergen Corporation


                                           /s/ James W. Matthews
                                           James W. Matthews
                                           Katy E. Koski
                                           Kristina Matic
                                           FOLEY & LARDNER LLP
                                           111 Huntington Avenue
                                           Boston, MA 02199
                                           Tel: 617.342.4000
                                           Fax: 617.342.4001
                                           Email: jmatthews@foley.com
                                           kkoski@foley.com
                                           kmatic@foley.com

                                           Counsel for Defendant Anda, Inc.

                                           /s/ John P. McDonald
                                           John P. McDonald
                                           C. Scott Jones
                                           Lauren M. Fincher
                                           Brandan J. Montminy
                                           LOCKE LORD LLP
                                           2200 Ross Avenue, Suite 2800
                                           Dallas, TX 75201
                                           Tel: (214) 740-8000
                                           Fax: (214) 756-8758
                                           jpmcdonald@lockelord.com
                                           sjones@lockelord.com
                                           lfincher@lockelord.com
                                           brandan.montminy@lockelord.com

                                           Counsel for Henry Schein, Inc.

                                           /s/ Ronda L. Harvey
                                           Ronda L. Harvey (WVSB #6326)
                                           Fazal A. Shere (WVSB #5433)
                                           Unaiza Riaz Tyree (WVSB #13253)
                                           BOWLES RICE LLP
                                           600 Quarrier Street
                                           Charleston, WV 25301
                                           Telephone: (304) 347-1100
                                           Facsimile: (304) 343-2867



US 167015153v6                        13
Case: 1:17-md-02804-DAP Doc #: 2908 Filed: 11/05/19 14 of 14. PageID #: 429354



                                           Email: rharvey@bowlesrice.com
                                           Email: fshere@bowlesrice.com
                                           Email: utyree@bowlesrice.com

                                           Counsel for Defendant Kroger Co., Kroger
                                           Limited Partnership I, Kroger Limited Partnership
                                           II

                                           /s/ William E. Padgett
                                           William E. Padgett
                                           Kathleen L. Matsoukas
                                           BARNES & THORNBURG LLP
                                           11 South Meridian Street
                                           Indianapolis, IN 46204
                                           Tel:     (317) 236-1313
                                           Fax: (317) 231-7433
                                           william.padgett@btlaw.com
                                           kathleen.matsoukas@btlaw.com

                                           Counsel for Defendants H. D. Smith, LLC f/k/a H.
                                           D. Smith Wholesale Drug Company, H. D. Smith
                                           Holdings, LLC and H. D. Smith Holding Company




US 167015153v6                        14
